DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The claim set and remarks filed on 7/25/2022 are acknowledged.
	Claims 1-24 are cancelled.
	Claims 25-49 are pending.

Information Disclosure Statement
	The information disclosure statements (IDS) filed on 5/17/2022 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the examiner is considering the information disclosure statement. Please see the attached copy of PTO-1449.

Terminal Disclaimer
The terminal disclaimer filed on 7/25/2022 and approved on 7/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,253,474 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
Claims 25-49 are allowed in view of the updated search conducted, prosecution history of parent US Patent 11,253,474, and the terminal disclaimer approved 25 July 2022, which overcomes the double patenting rejection. Therefore, the double patenting rejection has been withdrawn. 
Applicant states on page 13 of the instant specification in Example 2, the method of milling of ibuprofen together in combination with acetaminophen fully dissolved within 2 minutes whereas the ibuprofen milled in the absence of acetaminophen took 10 minutes to exceed 85% dissolved as shown in Table 6.
An updated prior art search did not disclose a reference that teaches each of the limitations of the tablet, in particular comprising ibuprofen prepared by a method comprising milling ibuprofen together with acetaminophen and a surfactant, as recited in the instant claims. 
Further, there is insufficient motivation to combine the prior art of record previously relied upon in the prosecution history: Ozawa et al. (US Pat 5409709 A), First et al. (US 20100286100 A1) and Lomaga (US 20100288665 A1) to teach or make obvious the tablet comprising ibuprofen prepared by a method comprising milling ibuprofen together with acetaminophen and a surfactant as claimed.
Therefore, the claimed invention is novel and unobvious over the prior art of record. 


Comments
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 25-49 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615                     

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615